Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vrabcak (US patent no. 2544743).   


    PNG
    media_image1.png
    695
    914
    media_image1.png
    Greyscale

Regarding claim 15, Vrabcak discloses a base (figures 3 and 4) for a rack configured to support data center equipment (intended use), the base (see examiner’s markup above) comprising: a first upper wall (1st uw) defining in part a first opening (1h or 12’) extending in a lateral direction of the base; a second upper wall (2nd uw) defining in part a second opening (2h) extending in the lateral direction of the base, the second upper wall being generally parallel to the first upper wall, the first opening (1h) and the second opening (2h) being configured to receive a fork of a lifting machine along the lateral direction of the base (column 3, lines 24-31); a lower wall (lw or 17, figure 4) disposed between the first and second upper walls along a depth direction of the base, the lower wall (lw or 17) extending vertically lower than the first and second upper walls (1st uw and 2nd uw); and two side walls (1st and 2nd sw, see illustration above) extending at least partly vertically from the lower wall (lw or 17) to a respective one of the first and second upper walls, the two side walls and the lower wall defining together a middle cavity (mc or 12, figure 3), each of the two side walls defining a third opening (19, figure 3 or 3h illustrated above) and a fourth opening (19, figure 3 or 4h illustrated above) for receiving the fork of the lifting machine along the depth direction of the base.  
Regarding applicant’s recitation of intended use “for a rack configured to support data center equipment”,  the base of Vrabcak is capable of being used for a rack configured to support data center equipment. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 16, the base of claim 15,  Vrabcak discloses wherein the base comprises an upper base member (figure 1 or figure 3) defining the first and second upper walls (1st uw or 2nd uw) and the lower wall (lw), the upper base member being a single piece component (figure 3).  
Regarding claim 18, the base of claim 15, Vrabcak discloses wherein: part of a cross-sectional profile of the base (figure 4) taken along a vertical plane extending in the depth direction has a step-function shape; and the first and second upper walls (1st uw and 2nd uw) and the lower wall (lw) form horizontal parts of the step- function shape.  
Regarding claim 19, the base of claim 15, Vrabcak discloses wherein the first and second openings (1h and 2h) extend from a first lateral end of the base to a second lateral end of the base.  
Regarding claim 20, the base of claim 15, Vrabcak discloses wherein: the base has a front wall (fw) and a rear wall (rw) opposite one another in the depth direction, each of the front wall and the rear wall defining a fifth opening (5h), and a sixth opening (6h) that are laterally spaced from one another, the fifth opening (5h) and the sixth opening (6h) being aligned with the third opening (3h) and the fourth opening (4h) respectively.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Vrabcak (US patent no. 2544743) in view of Fleming et al (US patent no. 3135228 ).   Vrabcak discloses a base comprising all the claimed features of applicant’s invention as discussed above.  Additionally, Vrabcak wherein the base comprises: an upper base member (see illustration above) defining the first and second upper walls (1st and 2nd uw as illustrated above) and the lower wall (lw).  However,  Vrabcak does not disclose a lower base member extending below the upper base member and forming a bottom horizontal wall that defines, together with the upper base member, the first and second openings.  
Flemings teaches in a pallet comprising a base (figure 6) wherein the base comprises: an upper base member (11, figures 6 and 11) defining the first and second upper walls (1st uw and 2nd uw, see examiner’s markup below) and the lower wall (lw); and a lower base member (14, figure 6) extending below the upper base member and forming a bottom horizontal wall that defines, together with the upper base member, the first and second openings (1h and 2h).  

    PNG
    media_image2.png
    785
    1421
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art to have modify the base of Vrabcak such that a lower base member is provided to provide a flat base as taught to be desirable by Fleming. 
Claims 1-4, 6-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Gerkensmeier et al (US Patent no. 8875909) in view of Vrabcak (US patent no. 2544743).    Gerkensmeier discloses a rack for supporting data center equipment (intended use), comprising: a frame (1, figure 8) having first and second lateral ends opposite one another in a lateral direction of the rack, and front and rear ends opposite one another in a depth direction of the rack, the depth direction being perpendicular to the lateral direction (figure 8), the frame comprising: at least two vertical wall supports (2, 3, 5, figure 8) laterally spaced apart from one another; and a base (6) defining a bottom portion of the rack, the at least two vertical wall supports (2, 3,5)  being connected to the base (6) and extending upwardly therefrom, the base defining a first opening and a second opening (see illustration below) extending in the lateral direction of the rack for receiving a fork of a lifting machine along the lateral direction of the rack, the base comprising: a first upper wall (1st uw, see below illustration) defining in part the first opening; a second upper wall (2nd uw, see below illustration) defining in part the second opening, the second upper wall being generally parallel to the first upper wall; a lower wall disposed between the first and second upper walls along the depth direction, the lower wall extending vertically lower than the first and second upper walls; and two side walls extending at least partly vertically from the lower wall to a respective one of the first and second upper walls, the two side walls and the lower wall defining together a middle cavity (see illustration below); and a third opening and a fourth opening for receiving the fork of the lifting machine along the depth direction of the rack.  


    PNG
    media_image3.png
    851
    1434
    media_image3.png
    Greyscale

Regarding applicant’s recitation of intended use “for a rack configured to support data center equipment”,  the rack of Gerkensmeier is capable of being used to support data center equipment between its rails (4).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
However, Gerkensmeier does not disclose each of the two side walls of the middle cavity defining the third opening and the fourth opening for receiving the fork of the lifting machine along the depth direction of the rack.  
Vrabcak discloses such base (figures 3 and 4 as illustrated below);


    PNG
    media_image1.png
    695
    914
    media_image1.png
    Greyscale

wherein the base (see examiner’s markup above) comprising: a first upper wall (1st uw) defining in part a first opening (1h or 12’) extending in a lateral direction of the base; a second upper wall (2nd uw) defining in part a second opening (2h) extending in the lateral direction of the base, the second upper wall being generally parallel to the first upper wall, the first opening (1h) and the second opening (2h) being configured to receive a fork of a lifting machine along the lateral direction of the base (column 3, lines 24-31); a lower wall (lw or 17, figure 4) disposed between the first and second upper walls along a depth direction of the base, the lower wall (lw or 17) extending vertically lower than the first and second upper walls (1st uw and 2nd uw); and two side walls (1st and 2nd sw, see illustration above) extending at least partly vertically from the lower wall (lw or 17) to a respective one of the first and second upper walls, the two side walls and the lower wall defining together a middle cavity (mc or 12, figure 3), each of the two side walls defining a third opening (19, figure 3 or 3h illustrated above) and a fourth opening (19, figure 3 or 4h illustrated above) for receiving the fork of the lifting machine along the depth direction of the base.  
It would have been obvious to one of ordinary skilled in the art to have modify the base of  Gerkensmeier  such that the base comprising: a first upper wall defining in part the first opening; a second upper wall defining in part the second opening, the second upper wall being generally parallel to the first upper wall; a lower wall disposed between the first and second upper walls along the depth direction, the lower wall extending vertically lower than the first and second upper walls; and two side walls extending at least partly vertically from the lower wall to a respective one of the first and second upper walls, the two side walls and the lower wall defining together a middle cavity, each of the two side walls defining a third opening and a fourth opening for receiving the fork of the lifting machine along the depth direction of the rack as taught to be desirable by Vrabcak.  
Regarding claim 2, the rack of claim 1, ,  in the  Gerkensmeier and Vrabcak combination above, Gerkensmeier discloses wherein the at least two vertical wall supports (10 and 12-15 portions of the vertical wall supports, figures 3 and 4) extend into the middle cavity (17). Furthermore, Vrabcak also discloses the middle cavities (42, figures 9, 10) for receiving portions of a support structure (54-56, figures 9 and 10).  It would have been obvious to one of ordinary skilled in the art to have modify the assembly of Gerkensmeier and Vrabcak such that the vertical wall supports of Gerkensmeier also are received in the middle cavities of the base of Vrabcak. 
Regarding claim 3, the rack of claim 1,  in the  Gerkensmeier  and Vrabcak combination above, Gerkensmeier discloses wherein the at least two vertical wall supports includes at least four vertical wall supports (2, 3, and 5) laterally spaced apart from one another.  
Regarding claim 4, the base of claim 1, in the  Gerkensmeier  and Vrabcak combination above,  Vrabcak discloses wherein the base comprises an upper base member (figure 1 or figure 3) defining the first and second upper walls (1st uw or 2nd uw) and the lower wall (lw), the upper base member being a single piece component (figure 3).  
Regarding claim 6, the rack of claim 1, in the Gerkensmeier  and Vrabcak combination above,  Vrabcak discloses wherein at least a majority of the base is made of sheet metal (column 2, lines 27-30). 
Regarding claim 7, the rack of claim 1, in the Gerkensmeier  and Vrabcak combination above, applicant’s recitation of intended use of the rack for use as a data equipment center with servers,  Gerkensmeier rack is capable being used as a data center equipment with servers.  Furthermore, Gerkensmeier discloses the rack further comprising a plurality of rails (4) connected to the at least two vertical wall supports (2, 3, 5) capable of being used for supporting the servers. 
Regarding claim 8, the rack of claim 1, in the Gerkensmeier  and Vrabcak combination above,  Gerkensmeier discloses wherein a width of the rack (1, figure 1) measured between the first and second lateral ends is greater than a height of the rack measured between a lower end and an upper end of the rack (figure 1).  
Regarding claim 9, the rack of claim 1, in the Gerkensmeier  and Vrabcak combination above,  Gerkensmeier discloses wherein each of the at least two vertical wall supports (2, 3, 5)  is mechanically fastened to the base (figures 3 and 4).  
Regarding claim 10, the base of claim 1, in the  Gerkensmeier  and Vrabcak combination above, Vrabcak discloses wherein: part of a cross-sectional profile of the base (figure 4) taken along a vertical plane extending in the depth direction has a step-function shape; and the first and second upper walls (1st uw and 2nd uw) and the lower wall (lw) form horizontal parts of the step- function shape.  
Regarding claim 13, the base of claim 1, in the Gerkensmeier and Vrabcak combination above, Vrabcak discloses wherein the first and second openings (1h and 2h) extend from a first lateral end of the base to a second lateral end of the base.  
Regarding claim 14, the base of claim 1, in the Gerkensmeier and Vrabcak combination above, Vrabcak discloses wherein: the base has a front wall (fw) and a rear wall (rw) opposite one another in the depth direction, each of the front wall and the rear wall defining a fifth opening (5h), and a sixth opening (6h) that are laterally spaced from one another, the fifth opening (5h) and the sixth opening (6h) being aligned with the third opening (3h) and the fourth opening (4h) respectively.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over by Gerkensmeier et al (US Patent no. 8875909) in view of Vrabcak (US patent no. 2544743) as applied to claim 1 above, and further in view of Fleming et al (US patent no. 3135228 ).  Gerkensmeier and Vrabcak combined discloses a base comprising all the claimed features of applicant’s invention as discussed above.  Additionally, Vrabcak wherein the base comprises: an upper base member (see illustration above) defining the first and second upper walls (1st and 2nd uw as illustrated above) and the lower wall (lw).  However,  Gerkensmeire and Vrabcak combined does not disclose a lower base member extending below the upper base member and forming a bottom horizontal wall that defines, together with the upper base member, the first and second openings.  
Flemings teaches in a pallet comprising a base (figure 6) wherein the base comprises: an upper base member (11, figures 6 and 11) defining the first and second upper walls (1st uw and 2nd uw, see examiner’s markup below) and the lower wall (lw); and a lower base member (14, figure 6) extending below the upper base member and forming a bottom horizontal wall that defines, together with the upper base member, the first and second openings (1h and 2h).  

    PNG
    media_image2.png
    785
    1421
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art to have modify the base of Gerkensmeier and Vrabcak combined such that a lower base member is provided to provide a flat base as taught to be desirable by Fleming. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by Gerkensmeier et al (US Patent no. 8875909) in view of Vrabcak (US patent no. 2544743) as applied to claim 1 above, and further in view of Rolfe et al (US Patent no. 4287997).  Gerkensmeier and Vrabcak combined disclosed all the claimed features of applicant’s invention except for providing an upper frame member (per claim 11) with alignment features for stacking additional racks (per claim 12).  
Rolfe discloses wherein the frame (container, figures 1 and 2) further comprises an upper frame member (17, figure 1) extending parallel to the base (10 and 16, figure 2), the upper frame member (17) being connected to an upper end of each of the at least two vertical wall supports (sidewalls and door 28 of the cubic container).  Rolfe further discloses wherein the frame (container) further comprises alignment features (18, 22, 20) extending upwardly from the upper frame member (17) for aligning the rack with another rack stacked thereon (figure 3).  It would have been obvious to one of ordinary skilled in the art to have modify the rack of Gerkensmeier and Vrabcak combined by providing an upper frame member with alignment features on top of the vertical wall supports for stacking additional racks as taught to be desirable by Rolfe.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The remaining cited art of record further demonstrate pallet type base or rack assembly supported on a base.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc